United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 21-1652
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                     Adrian Minnis, also known as Bo

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                 Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                        Submitted: January 14, 2022
                           Filed: April 15, 2022
                               [Unpublished]
                              ____________

Before SMITH, Chief Judge, WOLLMAN and ERICKSON, Circuit Judges.
                             ____________

PER CURIAM.
      Adrian Minnis appeals from the district court’s1 denial of his motion for a
sentence reduction under § 404 of the First Step Act of 2018, Pub. L. No. 115-391,
132 Stat. 5194, 5222 (2018). We affirm.

       On March 31, 2006, Minnis pleaded guilty to conspiracy to distribute and
possess with intent to distribute at least one kilogram of heroin, in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(A) and 846 (Count I), and possession with intent to
distribute an unspecified amount of cocaine base, in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(C) (Count II). Minnis’s advisory Guidelines range was 360
months to life imprisonment. The court sentenced Minnis to 420 months’
imprisonment on Count I and a concurrent term of 240 months’ imprisonment on
Count II. Minnis appealed both his conviction and sentence. This court affirmed. See
United States v. Minnis, 489 F.3d 325, 334 (8th Cir. 2007). Minnis subsequently filed
unsuccessful post-conviction motions.

        On January 2, 2020, Minnis filed an amended motion to reduce sentence
pursuant to § 404 of the First Step Act. The district court denied the motion. Although
the district court concluded that Count I is a “covered offense” under the First Step
Act, it determined that Minnis was ineligible for a sentence reduction because Count
II was not a “covered offense.” R. Doc. 1354, at 4–5. Alternatively, the court
determined that “even if Count II were a covered offense under the FSA it would still
decline to reduce Minnis’[s] sentence.” Id. at 5. The district court determined that a
sentence reduction was not warranted in Minnis’s case after thoroughly considering
each of Minnis’s arguments.

       On appeal, Minnis argues that the district court (1) erred in determining that
his conviction under 21 U.S.C. § 841(b)(1)(C) does not qualify as a “covered offense”


      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.

                                         -2-
under § 404 of the First Step Act; (2) erred by declining to re-analyze the sentencing
factors in 18 U.S.C. § 3553(a); and (3) abused its discretion by declining to reduce
his sentence.

       Section 404 of the First Step Act makes retroactive certain portions of the Fair
Sentencing Act of 2010 that lowered the statutory penalties for certain offenses
involving cocaine base. Specifically, § 404 of the First Step Act applies to “a
violation of a Federal criminal statute, the statutory penalties for which were modified
by section 2 or 3 of the Fair Sentencing Act of 2010 . . . that was committed before
August 3, 2010.” Pub. L. No. 115-391, § 404(a), 132 Stat. 5194, 5222 (2018). It
“permits a district court to ‘impose a reduced sentence’ if an offender was previously
sentenced ‘for a covered offense.’” United States v. March, No. 20-2240, 2021 WL
5917781, at *1 (8th Cir. Dec. 15, 2021) (unpublished per curiam) (quoting Pub. L.
No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018)).

       Under § 404(a), “[a]n offense is ‘covered’ if its statutory penalties were
‘modified’ by the Fair Sentencing Act of 2010.” Id. While “[t]he Fair Sentencing Act
altered the minimum and maximum penalties for certain cocaine offenses,”2 it did not
change “the statutory penalties for an offense under § 841(b)(1)(C).” Id. “Both before
and after 2010, the penalties for [Minnis’s] drug trafficking offense[] [in Count II]
were zero to twenty years’ imprisonment, a fine up to $1 million, or both, and a
period of supervised release.” Id.

      Therefore, “the penalties for [Minnis’s] drug offense[] [in Count II] were not
‘modified’ by the Fair Sentencing Act, and th[at] offense[] [is] not ‘covered’ for
purposes of § 404 of the First Step Act.” Id. (citing Terry v. United States, 141 S. Ct.


      2
       “The Act increased the amount of crack cocaine required to trigger the
mandatory minimum penalties, and the corresponding maximum penalties, under 21
U.S.C. §§ 841(b)(1)(A)(iii) and (B)(iii).” Id.

                                          -3-
1858, 1862–63 (2021) (holding because Fair Sentencing Act did not modify statutory
penalties for § 841(b)(1)(C), a conviction under that section is not a “covered
offense” under the First Step Act)). We hold that the district court “correctly
determined that [Minnis] is not eligible for a reduction of sentence under the First
Step Act.” Id.3

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




      3
       Because we hold that Minnis’s offense under 21 U.S.C. § 841(b)(1)(C) is not
a “covered offense” and therefore renders him ineligible for a sentence reduction, we
need not reach the remainder of his arguments.

                                         -4-